

116 S3225 IS: Eliminating Leftover Expenses for Campaigns from Taxpayers (ELECT) Act of 2020
U.S. Senate
2020-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3225IN THE SENATE OF THE UNITED STATESJanuary 21, 2020Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reduce Federal spending and the deficit by terminating taxpayer financing of Presidential
			 election campaigns.
	
 1.Short titleThis Act may be cited as the Eliminating Leftover Expenses for Campaigns from Taxpayers (ELECT) Act of 2020. 2.Termination of taxpayer financing of Presidential election campaigns (a)Termination of designation of income tax paymentsSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (d)TerminationThis section shall not apply to taxable years beginning after December 31, 2019.. (b)Termination of fund and account (1)Termination of Presidential election campaign fund (A)In generalChapter 95 of subtitle H of such Code is amended by adding at the end the following new section:
						
 9013.TerminationThe provisions of this chapter shall not apply with respect to any Presidential election (or any Presidential nominating convention) after the date of the enactment of this section, or to any candidate in such an election..
 (B)Transfer of remaining fundsSection 9006 of such Code is amended by adding at the end the following new subsection:  (d)Transfer of funds remaining after terminationThe Secretary shall transfer the amounts in the fund as of the date of the enactment of this subsection to the general fund of the Treasury, to be used only for reducing the deficit..
 (2)Termination of accountChapter 96 of subtitle H of such Code is amended by adding at the end the following new section:  9043.TerminationThe provisions of this chapter shall not apply to any candidate with respect to any Presidential election after the date of the enactment of this section..
				(c)Clerical amendments
 (1)The table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item:
					Sec. 9013. Termination..
 (2)The table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item:
					Sec. 9043. Termination..